DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10, 21-29, and 30 in the reply filed on 2/24/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OH (US pub 20160150168).
	With respect to claim 1, OH teaches a pixel, comprising (see figs. 1-7, particularly fig. 3A and associated text): 
a workpiece having a protrusion 322B, 321B, 331 332 and a bulk 311-12, 301-303, wherein the protrusion extends from an upper surface of the bulk; 
a protrusion doping region 322 in the protrusion; and 
a photosensitive device comprising a plurality of first regions 311, 322B, in a cross-sectional view, wherein each of the plurality of first regions is in the bulk 311 and the protrusion 322B.  
With respect to claim 2, OH teaches a portion of the bulk is between adjacent first regions of the plurality of first regions.  
With respect to claim 3, OH teaches a portion of the protrusion is between adjacent first regions of the plurality of first regions.  
With respect to claim 4, OH teaches a gate structure 321 along a sidewall of the protrusion.  
With respect to claim 5, OH teaches the gate structure covers a portion of a top surface of the protrusion.  
With respect to claim 6, OH teaches the gate structure exposes the protrusion doping region.  
Claim(s) 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OH (US pub 20160150168).   
	With respect to claim 30, OH teaches a pixel, comprising (see figs. 1-7, particularly fig. 3A and associated text): 
   	a workpiece having a protrusion 322B, 321B, 331 332 and a bulk 311-12, 301-303, wherein the protrusion extends from the bulk; 
a protrusion doping region 322 in the protrusion; and 
a photosensitive device comprising a plurality of first regions 311, 322B, wherein each of the plurality of first regions is in the bulk 311 and the protrusion 322B.   

  Allowable Subject Matter
Claims 21-29 are allowed.
Claims 2 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 6/16/22 have been fully considered but they are not persuasive. See below.
With respect to the applicants’ arguments regarding claims 1 and 30 on page 6 of the amendment dated 6/16/22, it is submitted that the second transfer gate 320B, which includes blocking layer 322B and which enables the light to be sent to the photoelectric conversion unit, is being interpreted as part of the photoelectric conversion unit and further it is submitted that the photosensitive device would include the photoelectric conversion unit.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814